NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 18-3102
                                       ___________

                                CHRISTOPHER HARRIS,
                                                 Appellant

                                             v.

      OFFICER LESKO, Badge No. 3374, Individually & as a Police Officer for the;
    OFFICER DOHAN, Badge No. 4690, Individually & as a Police Officer for the; CITY
                             OF PHILADELPHIA
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-18-cv-01475)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 22, 2019
             Before: CHAGARES, BIBAS, and GREENBERG, Circuit Judges

                             (Opinion filed: March 26, 2019)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

        Christopher Lloyd Harris seeks to challenge a series of orders that began with the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court’s order dismissing his suit pursuant to the Eastern District of Pennsylvania’s

Local Rule of Civil Procedure 41.1(b)—a rule requiring dismissal of a case with prejudice

in the event of a settlement between parties. For the reasons that follow, we will dismiss

Harris’s appeal in large measure and affirm the District Court’s denial of a post-judgment

motion for relief.

       On June 13, 2018, the District Court dismissed Harris’s suit pursuant to its own

Local Rule 41.1(b), as a status conference the previous day had established that the matter

was settled between the parties. Dkt #7. On June 25, Harris sent a letter to the District

Court, asking it to vacate the June 13 order. On July 2, the District Court entered an order

denying the request to vacate the June 13 order. Dkt. #8. Harris did not appeal at that time.

       On August 13, Harris submitted another filing to the District Court, titled “Relief

from Order,” which argued only the merits of his underlying civil rights case. Dkt. #9.

The filing did not acknowledge or present arguments regarding the settlement, nor did it

present arguments as to the District Court’s July 2 order denying his previous request to

vacate. On August 15, the District Court denied relief, citing its previous July 2 order.

Dkt. #10. On September 14, Harris filed his notice of appeal.

       We must first address our jurisdiction, which determines the scope of this appeal.

Harris’s notice of appeal references the District Court’s orders entered on June 13, July 2,1

and August 15. The notice of appeal was not filed until September 14. The relevant 30-



1
  Harris’s brief on appeal refers to this order as the June 29 order, which is the day it was
issued. Appellant’s Br. 1.

                                              2
day time limit of Federal Appellate Rule 4(a)(1)(A) for commencing an appeal is manda-

tory and jurisdictional. See Bowles v. Russell, 551 U.S. 205, 209–14 (2007). A timely

motion pursuant to Rule 59 of the Federal Rules of Civil Procedure, or a Rule 60 motion

filed within 28 days after the judgment is entered, re-starts the clock: the 30-day period

begins to run from the denial of that motion. Fed. R. App. P. 4(a)(4)(A)(iv)–(vi).

         Here, the District Court dismissed the action on June 13, and the 30-day clock for a

timely appeal began to run. A new 30-day period began on July 2, however, when the

District Court entered an order denying Harris’s June 25 request to vacate.2 Dkt. #8. Ac-

cordingly, Harris had to appeal by August 1 if he wished to challenge either the June 13 or

the July 2 order. See Fed. R. App. P. 4(a)(4)(A)(iv); Fed. R. App. P. 4(a)(4)(B)(ii) (“A

party intending to challenge an order disposing of any motion listed in Rule 4(a)(4)(A) . .

. must file a notice of appeal . . . within the time prescribed by this Rule measured from the

entry of the order disposing of the last such remaining motion.”). Consequently, as Harris

did not submit his notice of appeal until September 14, we do not have appellate jurisdic-

tion to consider the District Court’s June 13 order or the July 2 order denying reconsidera-

tion.3


2
  We construe Harris’s June 25 letter as a Rule 59(e) motion, as the substance of the letter
asks for the District Court to alter or amend its June 13 judgment. See Ahmed v. Drago-
vich, 297 F.3d 201, 208 (3d Cir. 2002) (noting courts are free to recharacterize post-judg-
ment motions to match the substance of the relief requested); see also Piazza’s Seafood
World, LLC v. Odom, 448 F.3d 744, 748 n.9 (5th Cir. 2006) (noting a “motion that draws
into question the correctness of a judgment is functionally a motion under Civil Rule
59(e), whatever its label.” (internal quotation marks omitted)).
3
  In his reply brief on appeal, Harris argues that his second motion could be filed within
90 days of the entry of the order of dismissal, under the District Court’s Local Rule
41.1(b). Nevertheless, a Local Rule 41.1(b) motion, or any functional equivalent under
                                              3
       Nevertheless, Harris’s notice of appeal was timely filed as to the District Court’s

August 15 order denying his second motion. Consequently, we have jurisdiction to con-

sider that order, see 28 U.S.C. § 1291, to which we turn now. Harris’s second motion for

“Relief from Order” referenced Rule 59(b), which pertains to the time for filing a motion

for a new trial; Rule 60(b)(1), (2), (3), and (6), allowing a court to relieve a party from

judgment for various reasons, including newly discovered evidence and fraud; and Local

Rule 41.1(b), which allows a party to ask the District Court to vacate a settlement for cause

shown. Our review of orders denying relief under those rules is generally for abuse of

discretion. See Le v. Univ. of Pa., 321 F.3d 403, 405–06 (3d Cir. 2003) (Rule 59); Reform

Party of Allegheny Cty. v. Allegheny Cty. Dep’t of Elections, 174 F.3d 305, 311 (3d Cir.

1999) (en banc) (Rule 60).4

       Upon review of the record, we find no error whatsoever in the District Court’s denial

of Harris’s second motion. Harris’s motion failed to present any new evidence, facts, or

issues that would tend to show that the settlement agreement was fraudulent, or that the

District Court made some sort of mistake in its judgment. See Fed. R. Civ. P. 60(b). Fur-

thermore, Harris failed to point to any other reason to vacate the dismissal. See E.D. Pa.




the Federal Rules, is not a motion listed in Fed. R. App. P. 4(a)(4) that may toll the time
to appeal.
4
  Harris’s motion may be best viewed as a Rule 60 motion, as he needed to reopen what
had, at that point, become a final judgment. Cf. Lasky v. Cont’l Prod. Corp., 804 F.2d
250, 255 (3d Cir. 1986) (noting the Federal Rules of Civil Procedure preempt Local
Rules with regard to procedural aspects of litigation). In any event, our conclusion that
the District Court’s denial of the motion was not in error would be the same if we were to
view the motion as a Rule 59 or a Local Rule 41.1(b) motion.
                                             4
Rawle 41.1(b). Instead, he simply argued the underlying merits of his civil rights claim. Be-

cause the motion did not argue any basis for re-entertaining the judgment entered in the

case, the District Court could not have erred in denying that relief. See Fed. R. Civ. P.

60(b).5

          For the foregoing reasons, we will dismiss the appeal in part for lack of appellate

jurisdiction and affirm the District Court’s August 15 order denying Harris’s motion for

“Relief from Order.”




5
  On appeal, Harris attaches an email correspondence he had in early June that appears to
show that he tried to back out of the settlement. It does not appear that it was provided to
the District Court in his “Relief from Order” motion, but, even if he had provided it, this
is not “new evidence” that could serve as a basis to grant relief, as he could have pro-
vided it to the Court with his first, timely Rule 59 motion. See Blystone v. Horn, 664
F.3d 397, 415–16 (3d Cir. 2011) (noting new evidence does not refer to evidence a party
submits after an adverse ruling; rather, “new evidence in this context means evidence that
a party could not earlier submit to the court because that evidence was not previously
available”); see also Compass Tech., Inc. v. Tseng Labs., Inc., 71 F.3d 1125, 1130 (3d
Cir. 1995) (“Rule 59 and Rule 60(b)(2) share the same standard for granting relief on the
basis of newly discovered evidence.”).
                                               5